

AMENDED AND RESTATED
SHARE AND WARRANT CANCELLATION AGREEMENT
 
THIS AMENDED AND RESTATED SHARE AND WARRANT CANCELLATION AGREEMENT (this
“Agreement”) is made and entered into as of this 23rd day of April, 2010, by and
between SRKP 25, Inc., a Delaware corporation (“SRKP 25”), and the stockholders
of SRKP 25, as set forth on Schedule I attached hereto (such stockholders are
collectively referred to herein as the “Stockholders”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Amended and Restated Exchange Agreement (as hereinafter defined).
 
RECITALS
 
WHEREAS, SRKP 25 entered into a Share Exchange Agreement effective March 31,
2010 (the “Original Exchange Agreement”) with CD Media (Holding) Co., Limited, a
company organized in the British Virgin Islands (“CD Media BVI”), Huizhou CD
Media Co., Ltd., a company organized in the People’s Republic of China and a
wholly-owned subsidiary of CD Media, Beijing CD Media Advertisement Co., Ltd., a
company organized in the People’s Republic of China, and each of the
shareholders of CD Media BVI;


WHEREAS, as contemplated by the terms of the Original Exchange Agreement, the
parties previously executed a Share and Warrant Cancellation Agreement dated as
of March 31, 2010 (the “Original Agreement”), pursuant to which the Stockholders
agreed to cancel shares of SRKP 25 common stock and warrants to purchase shares
of SRKP 25 common stock held by them in connection with the transaction
contemplated by the Original Exchange Agreement;


WHEREAS, after further negotiations between the parties to the Original Exchange
Agreement, the parties to the Original Exchange Agreement entered into an
Amended and Restated Share Exchange Agreement dated as of April 23, 2010 (the
“Amended and Restated Exchange Agreement”), a copy of which is attached hereto
as Exhibit A;


WHEREAS, pursuant to the terms of the Amended and Restated Exchange Agreement,
and as a condition to the completion of the transactions contemplated by the
Amended and Restated Exchange Agreement, SRKP 25 agreed to enter into an
agreement with the Stockholders to cancel (i) shares of SRKP 25 common stock
held by such Stockholders (the “Shares”), the maximum number of such Shares to
be cancelled as more particularly set forth on Schedule I attached hereto, and
(ii) warrants to purchase shares of SRKP 25 common stock held by such
Stockholders (the “Warrants”), the maximum number of such Warrants more
particularly set forth on Schedule II attached hereto;


WHEREAS, in conjunction with and in consideration of the Amended and Restated
Exchange Agreement, the parties desire to amend and restate the terms and
conditions of the Original Agreement as set forth in this Agreement;


WHEREAS, it is acknowledged and understood that the Company is seeking to sell
up to $5.35 million of its capital stock in a private placement (the
“Placement”), which Placement may be effected in one or more closings (each, a
“Closing” and the first of said Closings to be the “Initial Closing”); and

 
 

--------------------------------------------------------------------------------

 


WHEREAS, the Stockholders acknowledge that they would benefit from the
completion of the transactions contemplated by the Amended and Restated Exchange
Agreement.


NOW, THEREFORE, for and in consideration of the execution and delivery of the
Amended and Restated Exchange Agreement, and the payment of good and valuable
consideration pursuant to the Amended and Restated Exchange Agreement, the
receipt and sufficiency of which is hereby acknowledged, SRKP 25 and the
Stockholders, each intending to be legally bound by this Agreement, hereby agree
as follows:


AGREEMENT


1.           DUTIES
 
1.1         Rights and Obligations of the Parties.  The parties shall be
entitled to such rights and shall perform such duties as set forth herein.  In
the event that the terms of this Agreement conflict in any way with the
provisions of the Amended and Restated Exchange Agreement, the Amended and
Restated Exchange Agreement shall control.
 
1.2         Cancellation of Shares and Warrants.
 
(a)           Mechanism.  On each date of a Closing, a number of Shares and
Warrants held by each Stockholder shall be deemed automatically cancelled as
determined further to the following:
 
 
(i) It is understood and agreed that further to the Amended and Restated
Exchange Agreement, CD Media BVI must have at least US $8,500,000 (Eight Million
Five Hundred Thousand) in net income for the most recently completed fiscal
period (the "Fiscal Period"), such results to have been verified by CD Media
BVI's independent auditors (the "Auditors"), such Auditors verifying to each of
SRKP 25 and CD Media BVI that it has reviewed such results consistent with the
requirements of Rule 10-01(d) of Regulation S-X (or any succeeding provision)
(the "Review”). CD Media BVI has previously represented to SRKP 25 that it
projects net income for the Fiscal Period to be US $8,500,000 (Eight Million
Five Hundred Thousand) (the “Projection”);

 
 
(ii) The number of Shares and Warrants held by each Stockholder to be cancelled
on each Closing Date shall be the Maximum Cancelled Shares and the Maximum
Cancelled Warrants held by each Stockholder as described and as those respective
terms are defined in Schedules I and II hereof, respectively, less any Shares
and Warrants, respectively, previously held by each Stockholder and cancelled
further to the operation of this Section 1.2, each then adjusted by multiplying
each of said numbers by a fraction, the numerator of which shall be the gross
proceeds of shares of capital stock of the Company sold in the Placement for
such Closing and the denominator of which shall be 5,350,000 (each resulting sum
shall be known as a "Product"). Each Product will then be further adjusted as
referenced in subparagraph (iii) below;


 
 

--------------------------------------------------------------------------------

 

 
(iii) Each Product shall then be multiplied by a fraction (the "Fraction"), the
denominator of which is the Projection and the numerator of which is the actual
net income of CD Media BVI for the Fiscal Period as determined and verified by
the Auditors further to the Review, provided however that in no event shall the
Fraction be greater than 1. It is understood and agreed that if the closing of
the Share Exchange extends beyond the nine month period ending September 30,
2010 (the "Next Fiscal Period"), and if SRKP 25 has not opted to terminate the
Amended and Restated Exchange Agreement further to its terms, CD Media BVI shall
provide SRKP 25 an updated projection of net income for the Next Fiscal Period
(the "Updated Projection") and if after receipt of the Updated Projection
SRKP 25 does not then terminate the Amended and Restated Exchange Agreement
further to its terms, the Fraction shall be adjusted so that the denominator is
then the Updated Projection and the numerator is the actual net income of CD
Media BVI for the Updated Fiscal Period as determined and verified by the
Auditors further to the Review, provided again, however, that in no event shall
the Fraction be greater than 1; and

 
 
(iv) notwithstanding the referenced calculations, in no event shall the
aggregate number of Shares and Warrants held by each Stockholder and to be
cancelled further to this Agreement exceed the Maximum Cancelled Shares and the
Maximum Cancelled Warrants attributable to such Stockholder further to Schedules
I and II herein.

 
(b)           Execution of Further Documentation.  The Stockholders agree to
execute any and all documents, including, but not limited to, stock powers for
the stock certificates representing the Shares, as SRKP 25 reasonably determines
necessary to effect the cancellation of Shares and the Warrants pursuant to the
terms of this Agreement.
 
2.           DIVIDENDS; VOTING RIGHTS; STOCK SPLITS
 
2.1  Cash Dividends; Voting Rights.  Prior to each Closing of the Amended and
Restated Exchange Agreement, the Stockholders shall have rights to cash or stock
dividends with respect to any uncancelled Shares and/or Warrants, if any, and
have rights to vote their respective uncancelled Shares, if any such matter
requiring stockholder approval shall arise.


2.2  Stock Splits; Stock Dividends.  In the event of any stock split or other
similar transaction with respect to SRKP 25 common stock that becomes effective
prior to any Closing of the Amended and Restated Exchange Agreement, the
additional shares or warrants issued with respect to the Shares or the Warrants
to be cancelled shall be similarly cancelled.
 
3.  MISCELLANEOUS
 
3.1  Transferability.  None of the rights and obligations of the Stockholders
hereunder shall be transferable.
 
3.2  Notices.  Any notices or other communications required or permitted under
this Agreement shall be in writing and shall be sufficiently given if sent by
(i) registered or certified mail, postage prepaid, addressed as follows, (ii)
facsimile to the facsimile numbers identified below or (iii) overnight courier
(such as UPS or FedEx), addressed as follows:
 
If to SRKP 25:
 
SRKP 25, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
Attention: Richard Rappaport

 
 

--------------------------------------------------------------------------------

 


Telecopy No.:  (310) 843-9304


If to the Stockholders:


to the address set forth next to the name of each of the Stockholders in
Schedule I


or such other person or address as shall be furnished in writing by any of the
parties and any such notice or communication shall be deemed to have been given
as of the date so mailed.
 
3.3  Construction.  The validity, enforcement and construction of this Agreement
shall be governed by the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
3.4  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, assigns and
transferees, as the case may be.
 
3.5  Severability.  If any provision or section of this Agreement is determined
to be void or otherwise unenforceable, it shall not affect the validity or
enforceability of any other provisions of this Agreement which shall remain
enforceable in accordance with their terms.
 
3.6  Interpretation.  The headings and subheadings contained in this Agreement
are for reference only and for the benefit of the parties and shall not be
considered in the interpretation or construction of this Agreement.  This
Agreement shall be construed and interpreted without regard to any rule or
presumption requiring that it be construed or interpreted against the party
causing it to be drafted.
 
3.7  Execution in Counterparts.  This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
to be an original, but all of which together shall constitute one and the same
instrument.
 
3.8  Amendments.  This Agreement may be amended from time to time but only by
written agreement signed by all of the parties hereto.
 
3.9 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
any and all prior understandings, agreements, negotiations and discussions, both
written and oral, between the parties hereto with respect to the subject matter
hereof.
 
[Signatures appear on following page]

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Amended and Restated Share
and Warrant Cancellation Agreement as of the day and year first above written.




SRKP 25, INC.
     
By:
/s/ Richard Rappaport
   
Name:    Richard Rappaport
   
Title:      President
         
STOCKHOLDERS
         
/s/ Debbie Schwartzberg
 
/s/ Anthony Pintsopoulos
Debbie Schwartzberg
 
Anthony Pintsopoulos
     
/s/ Debbie Schwartzberg
 
/s/ Richard Rappaport
The Julie Schwartzberg Trust dated 2/9/2000
 
Amanda Rappaport Trust
By:  Debbie Schwartzberg
 
By:  Richard Rappaport
Its:  Trustee
 
Its: Trustee
     
/s/ Debbie Schwartzberg
 
/s/ Richard Rappaport
The David N. Sterling Trust dated 2/3/2000
 
Kailey Rappaport Trust
By:  Debbie Schwartzberg
 
By:  Richard Rappaport
Its:  Trustee
 
Its: Trustee
     
/s/ Janine Frisco
 
/s/ Kevin DePrimio
Janine Frisco
 
Kevin DePrimio
     
/s/ Richard Rappaport
 
/s/ Jason Stern
WestPark Capital Financial Services, LLC
 
Jason Stern
By:  Richard Rappaport
   
Its:  Chief Executive Officer
         
/s/ Richard Rappaport
 
/s/ Robert Schultz
Richard Rappaport
  
Robert Schultz


 
 

--------------------------------------------------------------------------------

 



Schedule I
Stockholders of SRKP 25, Inc.



 
Stockholder
 
Maximum number of
Shares to be cancelled
pursuant to the terms
of this Agreement
(“Maximum
Cancelled Shares”)
   
Shares Held by
Stockholder prior
to the date of the
Initial Closing
   
Post-Cancellation
Shares held by
Stockholder,
assuming
Maximum
Cancelled Shares
 
1.
WestPark Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    1,355,922       2,773,979       1,418,057                              
2.
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    787,459       1,099,938       312,479                              
3.
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    228,618       319,338       90,720                              
4.
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    228,618       319,338       90,720                              
5.
Debbie Schwartzberg
785 5th Avenue , Apt 10C
New York, NY 10022
    690,510       964,518       274,008                              
6.
The Julie Schwartzberg Trust dated 2/9/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    71,592       100,000       28,408                              
7.
The David N. Sterling Trust dated 2/3/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    71,592       100,000       28,408                              
8.
Anthony Pintsopoulos
c/o SRKP 25, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
    508,039       709,639       201,600                              
9.
Janine Frisco
200 Oceangate, Suite 1500
Long Beach, CA 90802-4302
    177,814       248,374       70,560                              
10.
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    177,814       248,374       70,560                              
11.
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    101,608       141,928       40,320                              
12.
Robert Schultz
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    50,804       70,964       20,160           4,450,390       7,096,390      
2,646,000  


 
 

--------------------------------------------------------------------------------

 

Schedule II
Warrantholders of SRKP 25, Inc.



 
Warrantholder
 
Maximum number of
Warrants to be cancelled
pursuant to the terms of
this Agreement
(“Maximum Cancelled
Warrants”)
   
Warrants Held by
Stockholder prior to
the date of the Initial
Closing
   
Post-Cancellation
Warrants held by
Stockholder,
assuming Maximum
Cancelled Warrants
 
1.
WestPark Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    1,835,425       2,773,979       938,554                              
2.
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    977,592       1,099,938       122,346                              
3.
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    283,818       319,338       35,520                              
4.
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    283,818       319,338       35,520                              
5.
Debbie Schwartzberg
785 5th Avenue , Apt 10C
New York, NY 10022
    857,235       964,518       107,283                              
6.
The Julie Schwartzberg Trust dated 2/9/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    88,877       100,000       11,123                              
7.
The David N. Sterling Trust dated 2/3/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    88,877       100,000       11,123                              
8.
Anthony Pintsopoulos
c/o SRKP 25, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
    630,706       709,639       78,933                              
9.
Janine Frisco
200 Oceangate, Suite 1500
Long Beach, CA 90802-4302
    220,748       248,374       27,626                              
10.
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    220,748       248,374       27,626                              
11.
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    126,142       141,928       15,786                              
12.
Robert Schultz
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    63,071       70,964       7,893           5,677,057       7,096,390      
1,419,333  

 

--------------------------------------------------------------------------------


 
Exhibit A


Amended and Restated Share Exchange Agreement

 
 

--------------------------------------------------------------------------------

 
